      Case 4:21-cv-00544-MWB Document 13 Filed 04/16/21 Page 1 of 1


            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SAVINO BRAXTON,                               No. 4:21-CV-00544

           Petitioner,                        (Judge Brann)

     v.

WARDEN RADM S. SPAULDING,

           Respondent.

                                  ORDER

                               APRIL 16, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS HEREBY

ORDERED that:

    1.    Braxton’s emergency 28 U.S.C. § 2241 petition (Doc. 1) is DISMISSED

          without prejudice;

    2.    Braxton’s application to proceed in forma pauperis (Doc. 9) is

          GRANTED;

    3.    Braxton’s motion for an enlargement of the page limitations (Doc. 4) is

          GRANTED;

    4.    Braxton’s motions to appoint counsel (Docs. 3, 10) are DENIED as moot;

          and

    5.    The Clerk of Court is directed to CLOSE this case.

                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
